Citation Nr: 1611829	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for multiple myeloma claimed as the result of ionizing radiation exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder.  


REPRESENTATION

Appellant represented by:	J. Worman, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1988 to December 1988 and from March 1989 to February 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Jackson, Mississippi, Regional Office which denied service connection for multiple myeloma claimed as the result of ionizing radiation exposure.  In September 2014, the St. Louis, Missouri, Regional Office (RO) denied service connection for depression, left shoulder arthritis, and hearing loss and denied a compensable disability evaluation for the Veteran's recurrent herpes simplex with a posterior trunk scar.  In September 2015, the Board granted a 60 percent evaluation for the Veteran's recurrent herpes simplex with a posterior trunk scar; denied service connection for multiple myeloma, depression, and bilateral hearing loss; and remanded the issue of service connection for left shoulder arthritis to the RO for additional action.  

In February 2016, the RO granted service connection for left shoulder strain; assigned a 20 percent evaluation for that disability; and effectuated the award as of September 25, 2013.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  




FINDINGS OF FACT

1.  The September 2015 Board decision denying service connection for both multiple myeloma claimed as the result of ionizing radiation exposure and depression failed to address all relevant evidence then of record.

2.  The evidence is in relative equipoise that the Veteran's multiple myeloma was a result of his active military service.

3.  The evidence is in relative equipoise that the Veteran's depression was caused or aggravated by his service-connected disabilities.   


CONCLUSIONS OF LAW

1.  As the Veteran was denied due process, the portion of the September 2015 Board decision denying service connection for multiple myeloma claimed as the result of exposure to ionizing radiation is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

2.  As the Veteran was denied due process, the portion of the September 2015 Board decision denying service connection for depression is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

3.  The criteria for service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

4.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

In September 2015, the Veteran's attorney submitted a Motion for Reconsideration of those portions of the Board's September 2015 decision which denied service connection for both multiple myeloma claimed as the result of ionizing radiation exposure and depression as the decision failed to address relevant clinical documentation submitted in support of the Veteran's appeal.  

The Board may vacate an appellate decision at any time upon request of the Veteran or on the Board's own motion where the Veteran has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  In reviewing the September 2015 Board decision, the Board observes that it failed to address or misidentified private clinical documentation submitted in support of the Veteran's appeal from the denial of service connection for both multiple myeloma and depression.  As such represents a denial of due process to the Veteran, those portions of the September 2015 Board decision denying service connection for both multiple myeloma and depression must be vacated.  38 C.F.R. § 20.904.  

Service Connection

The Veteran asserts that his diagnosis of multiple myeloma is due to exposure to ionizing radiation during active military service while serving as a nuclear valve mechanic repairing radioactive valves and reactor compartments on board ships and submarines.  Additionally, the Veteran reported that he often entered radioactive areas without reporting such exposure.  See January 2012 VA Form 21-4138.

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease identified in accordance with 38 C.F.R. 
§ 3.311.  Finally, a claimant is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement--that is, on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of current disease by in-service exposure.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id. 

The term "onsite participation" is defined to mean:  (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R.       § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under Section 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).

The Veteran, did not participate in a "radiation risk activity" as defined by the regulation, however, it is uncontroverted that he has been diagnosed with multiple myeloma.  See March 2011 Correspondence from Dr. P.W. of the Washington University in St. Louis School of Medicine.  This cancer is enumerated as being a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)(xxiv).  When there is evidence that a veteran has a radiogenic disease, Section 3.311 sets out specific requirements for the development of evidence.  38 C.F.R. § 3.311(a)(2)(b). 

The first step is a radiation dose assessment.  Section 3.311(a) requires that a request be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records that may contain information pertaining to a veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Pursuant to 38 C.F.R. § 3.311(c), the Under Secretary for Benefits must then determine the likelihood that the veteran's exposure to radiation in service resulted in his radiogenic disease.  If there is no reasonable possibility that the veteran's disease resulted from radiation exposure during service, the RO must be advised of the determination and rationale in writing.  Id. 

The Veteran's STRs are silent for any complaints, diagnosis, or treatment related to multiple myeloma or exposure to ionizing radiation in service.  Indeed, the Veteran was not diagnosed with such until 2011, approximately 16 years following service.  See March 2011 Correspondence from Dr. P.W. of the Washington University in St. Louis School of Medicine.  Consequently, the presumption of service incurrence that applies for manifestation of any malignant tumor to a compensable degree with the first year after separation from qualifying service under 38 C.F.R. §§ 3.307, 3.309(a) is not helpful in this case.

Post-service private treatment records include a March 2011 report diagnosing the Veteran with multiple myeloma from the Veteran's treating oncologist, Dr. P.W.  Dr. P.W. explained that the Veteran had no family history of myeloma, other blood cancers, or solid tumors.  He also acknowledged that the Veteran had a history of occupational exposure to ionized radiation during active military service and concluded "it was possible that exposure to ionized radiation may be related to [the Veteran's] new diagnosis of multiple myeloma."  Additionally, the clinician opined that "[i]t is impossible to rule out a link between potential radiation exposure and [the Veteran's] development of Multiple Myeloma."  See March 2011 and December 2011 Statements from Dr. P.W. of the Washington University in St. Louis School of Medicine.

A November 2011 statement from Dr. E.A.H. confirmed the Veteran's diagnosis of multiple myeloma.  The clinician stated that she discovered the Veteran's multiple myeloma when he presented with an atypical enlarging nodule of the scalp.  Dr. E.A.H. addressed the Veteran's occupation as a Naval radiation technician and his exposure to radiation and atomic waste during active military service and concluded that "in [her] medical opinion, it seems highly likely that this radiation exposure at a young age could have been a significant factor in [the Veteran's] development of multiple myeloma."  Based on this finding, they determined that "[m]ultiple myeloma is extremely rare in persons of [the Veteran's] age and has a well-documented linkage to radiation exposure."  See November 2011 Statement from Dr. E.A.H. of the Washington University in St. Louis School of Medicine.

A subsequent November 2011 statement from Dr. J.D.S. states that the clinician is currently treating the Veteran for multiple myeloma and that there is a concern that the radiation exposure during active military service may have contributed to his disease process.  Id.

In a July 2011 memorandum to the Department of the Navy, Naval Dosimetry Center, the VA requested the history of service-incurred occupational exposure to ionizing radiation for the Veteran.  In a subsequent August 2011 response, the Naval Dosimetry Center revealed that their records indicate the Veteran's occupational radiation exposure during active military service for the period of September 25, 1990 to May 13, 1993 was 00.117 rem during his entire active duty service.  

In September 2011, the Director of the Compensation and Pension Service (Director) requested the Under Secretary for Health to provide an opinion and supporting rationale as to whether "it is likely, unlikely, or as likely as not that the Veteran's multiple myeloma . . . resulted from exposure to radiation in service." The request set forth the dose assessment provided by DD 1141; the circumstances of exposure as reported by the Veteran; the Veteran's reported history; the Veteran's age at the time of exposure; and the time-lapse between exposure and onset of the disease in compliance with 38 C.F.R. § 3.311(c).

In response to the Director's September 2011 memorandum, the Director of Environmental Agents Service concluded that "it is unlikely that the Veteran's multiple myeloma can be attributed to ionizing radiation exposure while in military service."  This opinion was based on the August 2011 letter from the Naval Dosimetry Center and the statement issued by the Health Physics Society, PS010-1, Radiation Risk in Perspective, which provides "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources [and] there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent." 

An April 2015 written statement from H. Skaggs, M.D., indicates that "while the exact cause of multiple myeloma is unknown, studies have shown an increased risk with exposure to ionizing radiation;" "no two persons are the same and one may have very minimal exposure and develop multiple myeloma while another may have extensive exposure with no residuals;" and "it is my opinion that it is as likely as not that [the Veteran's] occupational exposure to ionizing radiation in the service contributed to the development of multiple myeloma."  

Given all of the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran developed multiple myeloma due to his military service.  According the Veteran the benefit of the doubt, service connection for multiple myeloma is warranted.  

The Veteran also asserts that service connection for depression is warranted secondary to his multiple myeloma and other service-connected disorders.  Specifically, he contends that he was exposed to gamma radiation that caused medical issues, which has resulted in symptoms of depression and anxiety.

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of a psychiatric disorder.

Pertinent medical evidence concerning this issue consists solely of a VA mental disorders Disability Benefits Questionnaire (DBQ) dated in May 2015.  The Veteran endorsed symptoms of isolation from others, anxiety, sleep impairment, the inability to maintain family and interpersonal relationships, intermittent inability to perform activities of daily living to include maintenance of minimal personal hygiene, and increased trouble with short-term memory.  Upon examination, he described near-constant panic attacks and depression affecting his ability to function effectively, lethargy, and thoughts of death and did not assert that he had such symptoms prior to leaving the military.  The VA examiner diagnosed depressive disorder due to another medical condition and concluded that "[the Veteran's] multiple myeloma is more likely than not aggravating his depressive disorder due to another medical condition and preventing him from maintaining substantially gainful employment." 

The Veteran has been diagnosed with depression, satisfying the first element of a service connection claim.  Moreover, the medical evidence of record shows that the depression is the result of his multiple myeloma.  In addition, by his own assertion, the Veteran attributes his depression to multiple myeloma, a now service-connected disability.  See May 2015 Mental Disorders DBQ.  Therefore, given the above evidence and affording the Veteran the benefit of the doubt, service connection is warranted. 


ORDER

The portion of the September 2015 Board decision denying service connection for multiple myeloma claimed as the result of ionizing radiation exposure is vacated.  

The portion of the September 2015 Board decision denying service connection for depression is vacated.  

Entitlement to service connection for multiple myeloma is granted.  

Entitlement to service connection for depression is granted.  




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


